Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Dongsheng Pharmaceutical International Co., Ltd.for theperiod endedSeptember 30, 2010, I, Jianping Chen, ChiefFinancial Officer ofDongsheng Pharmaceutical International Co., Ltd. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedSeptember 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod ended September 30, 2010, fairly presents, in all material respects, the financial condition and results of operations ofDongsheng Pharmaceutical International Co., Ltd. Date:November 22, 2010 By: /s/ Jianping Chen Jianping Chen Chief Financial Officer and Principal Accounting Officer
